Citation Nr: 0423885	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial, compensable evaluation for 
residual scars from a gunshot wound (GSW) to the right arm 
and back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO granted service connection and an initial 
noncompensable rating for residual scars from a GSW to the 
right arm and back, effective July 29, 1999.  The veteran 
filed a notice of disagreement (NOD) in June 2000, and a 
statement of the case (SOC) was issued in July 2000.  The 
veteran filed a substantive appeal in August 2000.  

In October 2000, the veteran offered testimony during an RO 
hearing; a transcript of that hearing is of record.  

Following an October 2001 Board remand, the RO continued its 
denial of an initial, compensable evaluation for residual 
scars from a GSW to the right arm and back as noted in its 
July 2002 supplemental SOC (SSOC).     

The Board undertook additional development of the claim under 
the provisions of 38 C.F.R. § 19.9 (2002).  After the 
completion of the requested actions, the Board remanded the 
matter to the RO in August 2003.  At that time, it was noted 
that the provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, had been held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the 
Board returned the case to the RO for initial consideration 
of the claim in light of the recently developed evidence.  
The RO again continued its denial of an initial, compensable 
evaluation (as noted in a November 2003 SSOC, re-sent to the 
veteran in January 2004).  

As the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board will continue to characterize the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability), as in the Board's prior October 2001 
and August 2003 remands.


FINDINGS OF FACT

1.	All notification and development needed to fairly 
adjudicate the claim on appeal has been completed.

2.	Since the July 29, 1999 effective date of the grant of 
service connection, none of the veteran's residual scars of 
his right arm, right hand, right shoulder, and right upper 
and middle back have resulted in any limitation of function 
of the part affected, and there is no objective evidence to 
establish that any such scars are tender or painful on 
examination; involve ulceration, poor nourishment, or 
instability; or cover an area warranting a compensable 
rating. 

3.	At no point since the effective date of the grant of 
service connection have the veteran's scars in question been 
shown to be so exceptional or unusual so as to warrant 
compliance with the procedures for assigning a compensable 
evaluation on an extra-schedular basis.  


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for 
residual scars of a GSW to the right arm and back have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 
4.118, Diagnostic Codes 7801-7805 (before and since August 
30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the November 2003 SSOC (which as noted above, was 
re-sent to the veteran in January 2004), the July 2002 and 
November 2000 SSOCs, the July 2000 SOC, and the RO's letters 
of February 2002 and July 2001, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  Pursuant to the November 2003, July 
2002, and November 2000 SSOCs, the July 2000 SOC, and the 
RO's letters of February 2002 and July 2001, the veteran 
also has been afforded various opportunities to present 
evidence and argument in support of his claim.  The RO in 
its July 2001 letter requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
outstanding VA treatment records, employment records, or 
records from other Federal agencies, as well as requested 
that the veteran submit any evidence in his possession.  In 
February 2002, the RO sent to the veteran a letter stating 
that his appeal had been remanded by the Board for further 
development, and again requesting information to enable it 
to obtain outstanding VA or private treatment records and 
other pertinent evidence.  The RO also informed the veteran 
that it had scheduled another VA examination, and that the 
veteran would be notified soon of the date of the 
examination.  Through these letters, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the July 2000 SOC 
explaining what was needed to substantiate the claim 
approximately two months following the May 2000 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in its letters of February 2002 and July 2001.  The veteran 
in response to the RO's July 2001 letter informed the RO 
that he had no further evidence to submit, and he did not 
submit any evidence in response to the February 2002 letter.  
Additionally, the veteran did not inform the RO, in response 
to these letters, of any additional medical treatment 
records that had not yet been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
scheduled numerous VA examinations, and has provided the 
veteran with the opportunity to present testimony in support 
of his claim at a hearing before the RO.  Moreover, the 
veteran has been given opportunities to submit evidence to 
support his claim, and has not submitted any additional 
medical evidence.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional outstanding pertinent 
evidence that has not been obtained.  In this respect, the 
Board notes that, in July 1999, the veteran stated that he 
had no treatment records, and in July 2001 and February 2004 
statements, he indicated that he had no further evidence to 
submit.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Background

The veteran served on active duty in the Marine Corps from 
June 1966 to April 1969.  Service medical records (SMRs) 
document that in May 1967 the veteran received a gun shot 
wound to the back and right upper arm, and that he was 
hospitalized for approximately one week for treatment of this 
wound.  A September 1968 treatment note states that the 
veteran reported that he experienced sharp pain in the small 
of the back as a result of his GSW.  In March 1969, the 
veteran complained to a medical officer of having shrapnel in 
the right axillary region, and an x-ray examination that 
month indicated the presence of small metal fragments in the 
soft tissue of the medial aspect of the upper third of the 
humerus.  It was noted at separation that the veteran had a 6 
inch scar on his back, and a 1 inch scar under his right arm, 
and no defects or diagnoses were listed with respect to the 
veteran's overall condition.  

On VA orthopedic examination in March 2000, the veteran 
reported that over the past 4 to 5 years he had been 
experiencing increasing numbness in his right arm, 
particularly in his right hand.  He stated that recently in 
July 1999 he had been diagnosed with multiple sclerosis (MS), 
and that as a result he had no choice but to retire from his 
work as a railroad signalman.  The veteran further stated 
that following his GSW during service, there were bullet 
fragments in his body that were near nerves and blood 
vessels, and that rather than attempt to remove these 
fragments, military physicians left the fragments in his body 
in the course of treating and clearing up the wound.  In 
documenting the veteran's reports, the examiner indicated 
that a copy of the veteran's claims file was not yet 
available.  It was noted objectively that the veteran had two 
scars, one on the poterolateral aspect of his chest wall, and 
another on the lateral aspect of the axilla, and the examiner 
could not palpate any foreign bodies within these areas.  
Orthopedic evaluation of the veteran's shoulders, hand, 
wrist, and elbow were normal, except for some limited motion 
of the right shoulder, which had a forward flexion of 140 
degrees and abduction of 140 degrees.  The veteran otherwise 
had a firm grip in both hands, and there was no major 
difference between the movements of the joints in either arm.  
There was no atrophy of the muscle groups in the right arm, 
and the left and right arm visually appeared to be equal as 
far as muscular development.  The examiner also opined that 
the veteran's present clinical picture was probably due to 
his MS, however, he reserved making any definitive conclusion 
as to this matter pending further VA neurological 
examination.  Additionally, an x-ray of the right shoulder 
conducted contemporaneously with the orthopedic examination 
showed no bony, soft tissue, or joint space abnormalities.  

On VA examination by a neurologist that same month, it was 
noted that strength in the extremities was 5/5 on the left 
and 4+/5 on the right.  There was slight ataxia on the 
finger-to-nose test on the right and the heel-to-shin on the 
right, and the veteran had difficulty walking in tandem and 
tended to fall to the right.  Sensory examination was within 
normal limits, and reflexes were brisk on both sides.  The 
examiner diagnosed MS, and further opined that the veteran's 
arm symptoms were secondary to MS.  The examiner did not 
indicate whether the claims file was available for review.

On examination in May 2000 for the specific purpose of 
evaluating the veteran's scars, it was noted that the veteran 
had on his right flank a 10 x 2.5 cm atrophic scar without 
adhesions, and on his right axial 2 x 1 cm and 1 x 1 cm scars 
without adhesions.  The examiner also noted a past medical 
history of neuronal damage secondary to the veteran's GSW as 
well as MS.  The examination report indicated an impression 
of multiple scars secondary to gunshot shrapnel.  There was 
no indication of any review of the veteran's claims file.          

In its May 2000 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for residual scars from a GSW to the right arm and back, 
effective July 29, 1999.  

The veteran subsequently perfected an appeal of the May 2000 
decision, and in his June 2000 NOD the veteran contended that 
his MS was not the sole cause of the medical problems that 
affected his right arm.  

During an October 2000 hearing before the RO, the veteran 
contended that he experienced a limitation of motion and 
numbness in his right arm that was related at least in part 
to his GSW in service and resulting scars, as well as to MS, 
and furthermore that his scars were tender and painful.  The 
veteran stated that he has intermittently experienced 
discomfort from the scars, including some irritation from 
wearing clothing made of certain materials, and that since 
service he has also periodically experienced an numbness in 
his right arm and hand.  Also, according to the veteran, the 
VA examiners in March and May 2002 did not directly ask him 
at any point whether his scars were painful.  

In October 2001, the Board remanded the veteran's claim to 
the RO to arrange for him to undergo further VA examination; 
medical findings that were fully responsive to the applicable 
rating criteria, and that assessed the extent to which the 
veteran's right arm condition was due to MS as opposed to his 
service-connected disability, were requested.

Pursuant to the remand, the veteran underwent VA examination 
in March 2002.  The report of that examination notes that the 
veteran had a 4-inch well healed laceration in the right 
posterior thoracic areas, without tenderness, adhesion, 
depression, ulceration, or paraspinal spasm.  No shrapnel was 
palpable.  The examiner indicated findings for range of 
motion for the veteran's thoracic and lumbosacral spine, of 
flexion to 85 degrees, backward extension to 30 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 35 degrees, with no objective evidence of 
pain on motion.  

Examination of the right shoulder also revealed that the 
veteran had a 1-inch well healed laceration on the axilla, 
with no swelling, fluid, heat, erythema, tenderness, 
crepitus, or laxity.  No shrapnel was palpable.  The 
acromioclavicular joint appeared intact, and range of motion 
in the shoulder was flexion to 180 degrees, abduction to 180 
degrees, external rotation to 60 degrees, and internal 
rotation to 90 degrees.  There was a mild decrease in both 
fine and gross manipulation of the right hand, and the 
veteran had a mild limp to the left in his gait.  There was 
also no specific weakness of any muscle groups 1 to 4.  

The examiner diagnosed shrapnel wounds, right axilla and 
right posterior thoracic area, and further noted that there 
was no evidence of weakened movement, excess fatigability, 
incoordination, or decreased movement due to pain, and that 
there were no specific deficits of peripheral nerves or 
muscles and no restriction of functional ability based on any 
such deficits.  The examiner also provided impressions based 
on his review of recent x-rays (the record does not show 
whether the examiner reviewed previous x-rays from March 
2000, or more recent x-rays), that with respect to the right 
shoulder there was no bony, soft tissue, or joint space 
abnormality, and that with respect to the chest the x-ray 
images showed a normal cardiomediastinal silhouette, clear 
lungs, and no hilar or mediastinal abnormalities. 

In an April 2002 supplemental opinion, the March 2002 
examiner additionally stated that there was no evidence of 
any dysfunction of muscles in the back or the right arm 
secondary to shrapnel wounds.  Nor did the veteran's back or 
right arm show weakness, atrophy, or loss of functional 
abilities.  The examiner further determined that there were 
some positive neurological findings of mild weakness of all 
extremities without drift, tremor, or atrophy, and mildly 
diminished posterior fossa function, but that these findings 
appeared to be related to the veteran's MS and not to the GSW 
or residual scars.

On examination in May 2003, the veteran was noted as having 
over the right upper back a 10 x 2 cm oblong, hyperpigmented, 
atrophic scar with numerous parallel vertical creases.  The 
scar was not keloidal, and there was no tenderness, 
ulceration, erythema, edema, or adherence to underlying 
structures.  There were tiny regular hyperpigmented suture 
marks beyond the limits of the scar bilaterally, and there 
was minimal depression of the surface contour of the scar.  
There did not appear to be any limitation of motion.  Also, 
on his right posterior upper arm, at the intersection with 
the axilla, the veteran had a 2 x 1 cm oval hyperpigmented 
and slightly indurated scar.  There was no ulceration, 
erythema, or tenderness, and there also did not appear to be 
any limitation of movement as a result of the scar.  The 
examiner diagnosed the veteran as having two scars from a 
gunshot wound.

In August 2003, the Board remanded the veteran's claim to the 
RO for consideration of the reports of the most recent VA 
examinations of record.  As reflected in a November 2003 
SSOC, the RO continued its denial of an initial, compensable 
rating for residual scars from a GSW to the right arm and 
back.  

III.	Analysis

The veteran contends that his service-connected residual 
scars of a GSW to the right arm and back are more severe than 
the current noncompensable evaluation, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Board notes that, effective August 30, 2002, VA revised 
portions of the criteria for evaluating skin disabilities, to 
include scars.  See 67 Fed. Reg. 49,596 (2002), (codified at 
38 C.F.R. § 4.118).  When the applicable statute(s) or 
regulation(s) governing entitlement to any benefit sought on 
appeal is revised during the pendency of the appeal, VA must 
adjudicate the claim under the revised criteria prior to the 
effective date of the change(s), and consider the revised 
criteria as of the effective date of the change(s).  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  In this case, the Board has 
considered the claim under both the former and revised 
applicable criteria (giving the veteran notice of the revised 
criteria in the November 2003 SSOC); hence, there is no due 
process bar to the Board also considering the former and 
revised applicable criteria.  

The veteran's residual scars are rated under 38 C.F.R. § 
4.118, Diagnostic Code 7805, for scars, other.  The rating 
criteria under Diagnostic Code 7805 did not change as a 
result of the above-cited August 2002 revisions, and thus for 
time periods both prior to and subsequent to August 2002, 
scars are rated under this diagnostic code based on 
limitation of function of the part affected.  

In this case, the weight of the medical evidence since the 
effective date of the grant of service connection, 
establishes that any limitation of function due to scarring 
in the veteran's right arm, right hand, right shoulder, and 
right upper and middle back-the areas of the body that he 
has alleged have been affected by his residual scars-is 
negligible, at best; hence, a compensable evaluation for the 
scars, on this basis, is not warranted.  In this regard, the 
Board points out that the record, as a whole, establishes 
that to the extent that there are some signs of limitation of 
function in the affected parts of the veteran's body, these 
are most likely a result of his nonservice-connected MS, and 
are not the result of his residual scars. 

On VA orthopedic examination in March 2000, the first 
comprehensive evaluation of record with respect to the 
severity of the veteran's service-connected residual scars, 
the veteran's range of motion in his shoulders, hand, wrist, 
and elbow were normal, except for motion in his shoulder of 
forward flexion of 140 degrees and abduction of 140 degrees, 
which the examiner characterized as reflecting only slight 
limitation of motion.  The veteran otherwise had a firm grip 
in both hands and no atrophy in the muscle groups in the 
right arm.  The examiner opined that the veteran's present 
clinical picture was probably due to his MS.  During a VA 
neurological examination that same month, the veteran showed 
a slight lack of strength in the right arm in comparison to 
the left arm, as well as a slight ataxia on the finger-to-
nose test on the right; the neurological examiner opined that 
the veteran's arm symptoms were secondary to MS.  

On examination in May 2000, it was noted that the veteran had 
a prior medical history of neuronal damage secondary to GSW 
as well as MS.  The Board notes, however, that the May 2000 
examiner did not set forth as his actual medical diagnosis or 
opinion that the veteran at any point underwent neuronal 
damage as a result of his residual scars, but rather listed 
this finding in the examination report under the category of 
prior medical history.  Moreover, this finding appears to be 
based on the veteran's subjective assertions, and not on any 
review of the veteran's claims file or other objective 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  In any event, the Board in its October 2001 
remand requested that future VA examiner(s) consider the 
extent to which any neurological impairment was due to MS, 
instead of due to service-connected GSW, and as noted below, 
the March 2002 examiner provided an opinion based on his 
objective examination of the veteran that any neurological 
symptoms appeared to be related to the veteran's MS and not 
to the GSW or residual scars.
   
The March 2002 examiner's report reflects that the veteran's 
thoracic and lumbosacral spine demonstrated flexion of 85 
degrees, backward extension of 30 degrees, right and left 
lateral flexion of 40 degrees, and right and left rotation of 
35 degrees, with no objective evidence of pain on motion.  
Range of motion in the shoulder was flexion of 180 degrees, 
abduction to 180 degrees, external rotation to 60 degrees, 
and internal rotation to 90 degrees.  There was a mild 
decrease in both fine and gross manipulation of the right 
hand.  There were no specific weaknesses of any muscle groups 
1 to 4, deficits of peripheral nerve or muscle, or 
restrictions of functional ability of nerve of muscle, and 
there was also no evidence of weakened movement, excess 
fatigability, incoordination, or decreased movement due to 
pain.  In an April 2002 supplemental opinion, the March 2002 
examiner clarified that the veteran had no dysfunction of 
muscles in the back or the right arm secondary to shrapnel 
wounds, nor did the veteran's back or right arm show 
weakness, atrophy, or loss of functional abilities.  
Additionally, there were some positive neurological findings 
of mild weakness of all extremities without drift, tremor, or 
atrophy, and mildly diminished posterior fossa function, but 
according to the examiner these neurological findings 
appeared to be related to the veteran's MS and not to the GSW 
or residual scars.  On examination in May 2003, it was noted 
that there did not appear to be any limitation of motion as a 
result of the scars on the veteran's right upper back and his 
right posterior upper arm.  

Under these circumstances, the Board finds that the criteria 
for an initial, compensable evaluation for the veteran's 
scars under Diagnostic Code 7805 have not been met. 

The Board also finds that a compensable rating for the scars 
under consideration is not assignable, at any point since the 
effective date of the grant of service connection, under any 
other potentially applicable diagnostic code.  

Under the version of Diagnostic Code 7803 in effect prior to 
August 2002, scars that were superficial, poorly nourished, 
with repeated ulceration warranted a maximum 10 percent 
rating.  38 C.F.R. 4.118 (pre August 30, 2002).  While the 
medical evidence prior to August 2002 indicates that the 
veteran's scars may have been superficial, the evidence 
contains no findings of any poor nourishment or ulceration of 
the veteran's scars.  The March and May 2000 examiners did 
not document any poor nourishment or ulceration, and the 
March 2002 examiner stated that both scars were well-healed, 
the scar on the veteran's back in particular was without 
ulceration, and the scar on his arm showed no swelling or 
fluid.  

Under the revised version of Diagnostic Code 7803, scars that 
are superficial, and unstable warrant a maximum 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. 4.118 (post August 30, 2002).  
Notwithstanding that the veteran's scars may be superficial, 
the May 2003 examination report does not document any 
findings of instability as defined under the rating criteria, 
and furthermore indicates that there was no ulceration in any 
of the scars, and that the scar on the veteran's right arm 
was slightly indurated.  Moreover, the examination report 
does not state, nor has the veteran at any point asserted, 
that the veteran's residual scars have become unstable in any 
respect since the March 2002, when the previous VA examiner 
characterized the veteran's scars as being well-healed more 
than 30 years since the original injury.     

Diagnostic Code 7804 is also potentially applicable in this 
case.  According to the version of this code in effect prior 
to August 2002, scars that were superficial, tender and 
painful on objective demonstration warranted a maximum 10 
percent rating.  A 10 percent rating was available for 
assignment, when the requirements were met, even though the 
location might be on the tip of the finger or toe, and the 
rating might exceed the amputation value for the limited 
involvement.  38 C.F.R. 4.118 (pre August 30, 2002).  The 
March and May 2000 examiners did not document any tenderness 
or pain on objective demonstration in the area of the 
veteran's scars, and the May 2002 examiner specifically found 
on examination of the veteran that there was no tenderness in 
the scars, nor were there any signs of decreased movement due 
to pain in the areas of the body affected by the scars.  The 
Board points out here that under the version of Diagnostic 
Code 7804 effective prior to August 2002, there must be 
tenderness and pain on objective demonstration for a 
compensable evaluation, and thus a veteran's subjective 
assertions of any pain require accompanying medical evidence 
of pain and/or tenderness, in order to obtain a compensable 
evaluation.  

Under the revised version of Diagnostic Code 7804, scars that 
are superficial, and painful on examination, warrant a 
maximum 10 percent evaluation.  A superficial scar is one not 
associated with underlying soft tissue damage.  Also, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R.       § 4.118 
(post August 30, 2002).  The May 2003 examiner documented on 
objective examination of the veteran's scars that there was 
no tenderness.  

Additionally, under the revised version of Diagnostic Code 
7801, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  Notwithstanding the matter of 
whether the veteran's scars are superficial or deep, none of 
the measurements of the veteran's scars that are of record 
would correspond to a compensable evaluation under either of 
these diagnostic codes.        

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board also 
finds that there is no showing that, at any point since the 
effective date of the grant of service connection, the 
veteran's residual scars have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (cited to in the 
July 2000 SOC).  There is no showing that the veteran's 
residual scars, alone, have resulted in marked interference 
with employment (i.e. beyond that contemplated in the 
assigned evaluation) and, in fact, the veteran stopped 
working in 1999 due to symptoms from MS.  Moreover, this 
disability has not been shown to warrant frequent periods of 
hospitalization, or otherwise render inadequate the 
application of the regular schedular standards.  In the 
absence of objective evidence of such factors as outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the claim for an initial, 
compensable evaluation for the veteran's residual scars from 
a GSW to the right arm and back must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the 
competent evidence is against the veteran's claim, this 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An initial, compensable evaluation for residual scars from a 
GSW to the right arm and back is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



